    Case 1:19-cv-05569-PKC-VMS Document 42 Filed 07/17/20 Page 1 of 4 PageID #: 339




                                           THE CITY OF NEW YORK
                                          LAW DEPARTMENT                                         RAJU SUNDARAN
                                             100 CHURCH STREET                                         Senior Counsel
                                          NEW YORK, NEW YORK 10007                             Phone: (212) 356-2327
                                                                                                  Fax: (212) 356-3509
                                                                                               rsundara@law.nyc.gov


JAMES E. JOHNSON
Corporation Counsel


                                                                                      July 17, 2020

      BY ECF
      Honorable Pamela K. Chen
      United States District Judge
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201

                      Re: Ira Heaston v. City of New York, et al.
                          19-CV-5569 (PKC)(VMS)

      Your Honor:
             I am a Senior Counsel in the Special Federal Litigation Division of the New York City
      Law Department, and one of the attorneys representing defendants the City of New York
      (“City”), Detective Ramon Portillo (“Det. Portillo”), Police Officer Amanda Lorber f/k/a
      Amanda Murolo (“PO Lorber”), and Police Officer Joseph Essig (“PO Essig”) in the above-
      referenced matter (collectively the “City defendants”). Defendants write to update the Court
      about an issue that was brought to their attention by a witness alleging that plaintiff had filed a
      fraudulent pleading. In the interest of judicial economy, time, and resources, City defendants
      believe that it would be prudent to resolve this issue before any further proceedings.

      Background

             Plaintiff alleges that he entered into a lease to rent a second-floor apartment at 8421
      Chapin Parkway, Queens, New York (“subject premises”) for the time period commencing
      January 15, 2019 through January 15, 2021, and that he paid the required security deposit and
      monthly rent. See Dkt. No. 33, Second Amended Complaint, ¶¶ 10-12; see also Dkt. No. 7,
      Amended Complaint ¶¶ 10-12. According to plaintiff, the lease was entered into with defendants
      Boris Inc.1, Salim Blake (“Blake”), “Jane” Blake, Borris Inc., RKHL Inc., and GMA Enterprises

      1
        Plaintiff filed this instant lawsuit and the New York City Housing Court action against Boris,
      Inc., (with one “r”) which does not exist in the New York State Division of Corporation website
Case 1:19-cv-05569-PKC-VMS Document 42 Filed 07/17/20 Page 2 of 4 PageID #: 340




 (collectively, the “Private Defendants”). 2 See Dkt. No. 7, Amended Complaint ¶¶ 7-8, 10; see
 also Dkt. No. 1, Complaint ¶¶ 7-8, 10. Plaintiff next alleges that he and his family were illegally
 locked out of the subject premises on two occasions which led him to seek intervention from the
 New York City Housing Court, and in doing so he obtained an order to regain entry into the
 premises. See Dkt. No. 33, Second Amended Complaint, ¶¶ 13-14. Plaintiff alleges that on
 April 26, 2019, while he and his family were present at the subject premises after being illegally
 locked out for a third time, plaintiff – and not his family - was falsely arrested, brought to the
 107th Precinct for arrest processing, transported to Central Booking, held for approximately 20
 hours in police custody until his release, and subsequently all criminal charges against him were
 “dismissed.” Id. ¶¶ 16-23. Plaintiff brings claims against the City, Det. Portillo, PO Lorber, and
 PO Essig for false arrest under both Section 1983 and the doctrine of respondeat superior. Id. ¶¶
 33-47. Plaintiff reached a settlement with Borris Inc. and RKHL Inc. on March 9, 2020. See
 Dkt. No. 32. Notably, defendants Boris Inc., Salim Blake, “Jane” Blake, GMA Enterprises have
 never appeared in this case, nor has anyone appeared on behalf of these defendants.3

 Non-Party Witness’s Information Concerning Plaintiff’s Fraud

         On May 8, 2020, City defendants were contacted by non-party witness Margaret
 Kirkland, who claimed that plaintiff perpetrated a fraud on the City in commencing this instant
 action. Ms. Kirkland is the sister of the woman who was present with plaintiff at the time of his
 arrest. Ms. Kirkland contends that plaintiff has perpetrated a fraud against the City concerning
 this lawsuit by providing the following information:

     •   Plaintiff and Blake are lifelong friends and grew up in the same foster home and currently
         reside two doors down from where Ms. Kirkland lives;


 as either an active or inactive corporation. Borris, Inc. (with two “r”s) was formed on April 20,
 2017 as a registered domestic business corporation and is presently an active corporation. See
 New York State Division of Corporations Entity Information, Borris, Inc., accessed July 16,
 2020.
 2
   Defendants note that the original action was filed against Boris Inc., Salim Blake, and Jane
 Blake and the original Complaint alleged that a lease agreement was entered into with them. See
 Dkt. No. 1, Complaint ¶¶ 7-8, 10. The Amended Complaint then further named Borris Inc.,
 RKHL Inc., GMA Enterprise as additional Private Defendants in addition to the original private
 defendants that the plaintiff entered into a lease agreement with. See Dkt. No. 7, Amended
 Complaint ¶¶ 7-8, 10.
 3
   According to the docket, Boris Inc. and “Jane” Blake were both served with a copy of the
 summons and complaint upon Jose Rodas on October 5, 2019 at the very same subject premises
 that plaintiff allegedly rented and which is the subject of this instant lawsuit. See Dkt. No. 8,
 Attachments 1 and 2. Boris Inc. and “Jane” Blake, however, never appeared in this case.
 Interestingly enough, no Certificate of Service was ever filed for Salim Blake, who purportedly
 also resided at the same subject premises. See Dkt. No. 1, Complaint ¶¶ 7-8. No Certificate of
 Service was ever filed for GMA Enterprises either.


                                                -2-
Case 1:19-cv-05569-PKC-VMS Document 42 Filed 07/17/20 Page 3 of 4 PageID #: 341




    •   Plaintiff and Blake devised a scheme in order to illegally gain access to the subject
        premises;

    •   Blake created a company called Boris Inc., which as discussed in footnote 1 does not
        exist;

    •   Plaintiff doctored a lease agreement and rent receipts pertaining to the subject premises
        which were then presented to New York City Housing Court in order to obtain a default
        judgment and an order of entry.

 Corroboration of Non-Party Witness’s Information Concerning Plaintiff’s Fraud

         City defendants have obtained plaintiff’s file from New York City Housing Court
 concerning an illegal lockout in connection with the subject premises. A copy of the file from
 New York City Housing Court in annexed hereto as Exhibit A. The file demonstrates that
 plaintiff obtained a default judgment in New York City Housing Court by falsely representing
 that he effectuated service on respondent non-existent Boris Inc. As a result, plaintiff improperly
 obtained a default judgment and an order of entry. However, after plaintiff commenced this
 instant lawsuit, Borris Inc., the actual owner of the subject premises, became aware of the New
 York City Housing Court action and appeared in the case through private attorneys. Borris Inc.
 then filed an order to show cause to vacate the default judgement with affirmations and affidavits
 in support of the order. The filings corroborate the information provided by nonparty Margaret
 Kirkland namely that:

            •   Borris Inc. never entered into a lease with plaintiff;
            •   Plaintiff never lived at the subject premises;
            •   Borris Inc. never accepted the security deposit or rent from the plaintiff;
            •   Borris Inc. never heard of plaintiff or had any business dealings with him;
            •   At the time plaintiff’s purported lease began the subject premises was vacant and
                was being shown to potential renters;
            •   There was a lease agreement with another tenant commencing April 5, 2019 to
                April 5, 2020, which overlaps with plaintiff’s purported lease commencing
                January 15, 2019 through January 15, 2021.

 Conclusion

         City defendants believe that this information raises serious questions about the legitimacy
 of plaintiff’s lawsuit and his independent obligations under Rule 11. City defendants informed
 plaintiff’s counsel and Mr. Kadochnikov of the conversation with Ms. Kirkland and the
 information she provided. Additionally, City defendants have produced the Housing Court file
 to plaintiff’s counsel and supplemented their initial disclosures to include Ms. Kirkland’s contact
 information. Plaintiff’s counsel does not agree with our position. Borris, Inc. and R.K.H.L. Inc.
 have no objection to the Court’s inquiry into this issue and support this application.

         In the interest of conserving judicial resources and time in this matter, City defendants
 believe that it would be prudent to hold an evidentiary hearing before Your Honor before

                                                -3-
Case 1:19-cv-05569-PKC-VMS Document 42 Filed 07/17/20 Page 4 of 4 PageID #: 342




 proceeding with any further discovery or motion practice in this matter so that Ms. Kirkland, a
 representative of Borris Inc., and plaintiff may testify regarding the issues raised. If the
 evidentiary hearing were to determine that plaintiff orchestrated a fraud on the Court and then
 initiated a lawsuit stemming from his April 26, 2019 arrest, then plaintiff would have violated
 Rule 11 by filing a complaint with the Court containing materially false representations, thus
 requiring a dismissal of this lawsuit.

         Accordingly, City defendants respectfully request an evidentiary hearing as to the above-
 described information, or alternatively, a conference with Your Honor to discuss this issue in
 further detail.

        Thank you for your consideration.


                                                            Respectfully submitted,

                                                              Raju Sundaran           /s/
                                                            Raju Sundaran
                                                            Senior Counsel

                                                            Soo-Young Shin
                                                            Assistant Corporation Counsel

 cc:    BY ECF
        Vikrant Pawar, Esq.
        Pawar Law Group
        Attorney for Plaintiff
        20 Vesey Street, Suite 1210
        New York, New York 10007




                                               -4-
